844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martha B. GAUNCE, Plaintiff-Appellant,v.ST. PAUL MERCURY INSURANCE CO., Insurance Commissioner-Stateof Michigan, Earle Lee, J.D. Bruff, Jack Neal,Thomas E. Lengauer, Luke McMurray,Stephen Zahs, David Stewart,Defendants-Appellees,Darrell Tatum, Lawrence Saxe, Defendants.
No. 87-1772.
United States Court of Appeals, Sixth Circuit.
April 12, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This pro se plaintiff appeals the district court's order denying her motion for a stay of execution filed pursuant to Fed.R.Civ.P. 62(b).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In April 1984, the plaintiff filed a complaint in the United States District Court for the Southern District of Michigan alleging the defendants had violated her civil rights under 42 U.S.C. Secs. 1981, 1983 and 1985(2).  All claims were dismissed and the district court awarded attorney fees pursuant to 42 U.S.C. Sec. 1988.  This court affirmed the district court's disposition in Gaunce v. St. Paul Mercury Insurance Co., No. 85-1577 (6th Cir.1987).


3
The instant motion for a stay of execution ostensibly relates to the district court's award of attorney fees;  however, the motion is premised upon a motion for relief from judgment filed under Fed.R.Civ.P. 60(b) in an unrelated action pending in the United States Court of Appeals for the Ninth Circuit.  The district court denied the motion.


4
Upon review, we conclude the district court did not abuse its discretion in denying this motion.   See Ohio Sealy Mattress Mfg. Co. v. Sealy, Inc., 585 F.2d 821, 846 (7th Cir.1978).  Furthermore, this appeal is utterly frivolous.  The plaintiff is hereby warned that if she files any more meritless appeals, this court may impose sanctions against her pursuant to Fed.R.App.P. 38.   See Wrenn v. Gould, 808 F.2d 493, 505 (6th Cir.1987).


5
Accordingly, the district court's order dated July 22, 1987 is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.